Citation Nr: 0708825	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on September 13, 2006, in Oakland, 
California, before, Steven L. Cohn, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed November 2001 rating decision most recently 
denied service connection for PTSD.  

3.  The evidence received since the November 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.  



CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the November 2001 
rating decision is not new and material, and the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
October 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the July 2004 letter indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  

The July 2004 letter also noted that the veteran's claim for 
service connection for PTSD had been previously denied in 
November 2001 and that he needed to submit new and material 
evidence to reopen his claim.  The letter explained that the 
evidence must be in existence and be submitted to VA for the 
first time in order to qualify as new and that the additional 
existing evidence must pertain to the reason the claim was 
previously denied and must bear directly and substantially 
upon the issue for consideration in order to qualify as 
material.  It was specifically noted that the claim had been 
denied because the evidence did not show a diagnosis of PTSD 
and there was no verifiable stressor statement.   As such, 
the July 2004 letter essentially notified the veteran to look 
to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  The July 2004 letter further stated that the new 
and material evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  Additionally, the February 2005 statement 
of the case (SOC) and the September 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  He was 
also instructed to complete the enclosed questionnaire, to 
provide specific details of the stressful incident(s) in 
service that he believed resulted in his PTSD, and to submit 
verification that he engaged in combat.  In addition, the 
July 2004 letter stated it was still the veteran's 
responsibility to support his claim with appropriate evidence 
and to ensure that VA receives all requested records that are 
not in the possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  In 
fact, the veteran indicated at his September 2006 hearing 
before the Board that he did not have any additional evidence 
to submit.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

In addition, the Board notes that there are certain 
additional notification procedures that must be followed 
because the veteran has claimed entitlement to service 
connection for PTSD based on personal trauma.  Specifically, 
VA regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999).  

In this case, the February 2005 SOC specifically provided the 
veteran with the text of 38 C.F.R. § 3.304(f)(3).  As such, 
the Board finds that the veteran has been sufficiently 
advised that alternative evidentiary sources may help verify 
his stressors, and he was provided a sufficient opportunity 
to submit such evidence to VA or to advise VA of any 
potential sources of such evidence.  As previously noted, the 
veteran even testified at his September 2006 hearing before 
the Board that he did not have any additional evidence to 
submit.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  His records from the 
Social Security Administration were also obtained and 
associated with the claims file.  The Board further notes 
that there is no indication in the record, including 
testimony and statements from the veteran, that the alleged 
physical assault in service was ever reported or that it was 
otherwise reduced to writing.  Consequently, there are no 
formal records, such as police reports or court martial 
records, of the incident which could be obtained.  Nor has 
the veteran indicated the existence of any other 
corroborating evidence.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection PTSD.  However, the duty to 
provide a medical examination and/or obtain a medical opinion 
in a claim for disability compensation benefits does not 
apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2006).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO most recently in a rating decision dated in November 
2001.  The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In April 2004, the veteran essentially requested that his 
claim for service connection for PTSD be reopened.  The 
October 2004 rating decision now on appeal denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the November 2001 decision most recently 
denied the veteran's claim for service connection for PTSD.  
In that decision, the RO observed that the veteran's service 
medical records were negative for any complaints, treatment, 
or diagnosis of a chronic psychiatric disorder and noted that 
there was no other basis to establish a relationship between 
a current disorder and his military service.  In particular, 
the RO indicated that the veteran had not provided a current 
diagnosis of PTSD that was related to his military experience 
or to stressors that can be confirmed.  Therefore, service 
connection for PTSD was not warranted.  

The evidence associated with the claims file subsequent to 
the November 2001 rating decision includes VA medical 
records, private medical records, a July 1974 VA examination 
report, news articles, and hearing testimony as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for PTSD.

With respect to the VA medical records and private medical 
records, the Board finds that those records are new in that 
they were not of record at the time of the November 2001 
rating decision.  However, those records are not probative in 
that they do not verify any of the veteran's claimed 
stressors or provide specific information which could be 
verified.  Instead, they merely document the veteran's 
treatment for various disorders, including psychiatric 
disorders, and do not show that the veteran currently has 
PTSD that is related to a verified in-service stressor.  As 
such, those records do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these VA medical records and private medical records are not 
new and material.

As for the July 1974 VA examination report, the Board finds 
that this evidence is not new in that a copy of it was 
already of record at the time of the November 2001 rating 
decision.

With respect to the news articles, the Board finds that the 
majority of those documents are new in that they were not of 
record at the time of the November 2001 rating decision.  
However, those articles are not probative because they are 
general in nature and do not specifically relate to the 
veteran or to his claimed stressors.  As such, this evidence 
does not verify any of the veteran's alleged stressors.  
Therefore, the Board finds that these news articles are not 
new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
report of an in-service assault is not supported in the 
record.  The veteran's service medical records do show that 
he injured his right ankle in December 1972 when he allegedly 
fell off a ladder of the U.S.S. Charleston.  However, there 
was no indication that he was pushed or thrown off the 
ladder, as he now claims, nor is there any other 
contemporaneous lay or medical evidence.  In fact, the 
veteran submitted a claim for service connection for a left 
ankle disability in December 1973 at which time he made no 
reference to any in-service assault.  Instead, he simply 
indicated that he injured his ankle in November 1972 and 
stated, "I was leaving the ship to enter a landing craft 
when I fell from the top of the landing into the craft, 
injuring my left ankle severely."  This objective evidence 
weakens the credibility of his assertions.

Moreover, the veteran's statements are inconsistent and 
contradictory.  He has claimed that he was physically 
assaulted throughout his period of service; however, the 
evidence of record appears to indicate that he often 
initiated such fights.  In this regard, private medical 
records dated in June 1974 indicate that the veteran was 
constantly involved in altercations with other people.  In 
fact, the veteran reported that he sometimes "fought 
[*******] every day" and that they were "cocky" and called 
him names, so "he gave it to them."  Similarly, the July 
2004 VA examination report notes that the veteran had been 
involved in numerous altercations since his discharge.  The 
July 1974 examiner stated that the veteran's profile shows 
that he is likely to appear as an aggressive, punitive 
individual, who is most comfortable with inspiring anxiety 
and guilt in others.  He also indicated that the veteran was 
likely reflecting somewhat of a character disorder that may 
be related to a rather immature personality.  

In addition, the veteran's lay statements were not 
contemporaneous to service, as they were made many decades 
following his separation and after he filed his claim.  Due 
to the inconsistencies with the objective evidence and that 
it was offered many years after service, the Board finds that 
the lay evidence is not credible and does not support the 
veteran's claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  

In making its determination, the Board must determine the 
credibility and probative value of the evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  Because 
the record as a whole clearly demonstrates that the veteran 
never mentioned the alleged assault in service or until many 
decades after service and only brought up the subject in 
connection with his claim of entitlement to monetary benefits 
from VA, the Board finds his recent statements to not be 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [personal interest may affect the credibility of 
testimony].  It strains credulity to the breaking point that 
the veteran would not mention the purported assault when he 
was being for an ankle injury following the alleged incident.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  In short, the veteran's 
recent vague and self-serving statements are entitled to 
little weight.        

Boiled down to its essence, all of the evidence concerning 
the alleged in-service assault emanates from the veteran 
himself.  The veteran's recent claims are not supported by 
contemporaneous evidence.  The Board rejects the veteran's 
statements in light of the record as a whole.  Thus, the 
veteran's assertions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
November 2001 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has a diagnosis of PTSD that is related 
to a verified in-service stressor.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for PTSD.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


